DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Preliminary Amendment filed on July 21, 2022 has been entered and made of record.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0067] line 11: “processor(s) 801” should read -- processor(s) 1010 --

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-22, 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,423,543 to Murray et al. Although the claims at issue are not identical, they are not patentably distinct from each other because Murray et al. claims the invention as follows:

Claim 1					Murray et al.
1, 27 and 28. A computerized system/computer-implemented method for evaluating an impact of injury to brain networks or regions, the method comprising/non-transitory computer-readable medium encoded with a plurality of instructions that, when executed, by at least one computer processor performs a method of evaluating an impact of injury to brain networks or regions, the method comprising for evaluating an impact of injury to brain networks or regions, the system comprising:
at least one computer processor; and
at least one computer-readable medium encoded with a plurality of instructions that, when executed by the at least one computer processor, perform a method of evaluating an impact of injury to one or more brain networks or regions, the method comprising:
receiving magnetic resonance imaging (MRI) data of a brain of an individual, wherein the MRI data includes a first volumetric dataset recorded using first imaging parameters and a second volumetric dataset recorded using second imaging parameters;
combining, on a voxel-by-voxel basis, first MRI data based on the first volumetric dataset and second MRI data based on the second volumetric dataset to produce a volumetric injury map;
performing a structural-functional analysis of one or more brain networks or regions by refining the volumetric injury map using a volumetric eloquence map that specifies eloquent brain tissue within the one or more brain networks or regions to determine an impact of injury within the one or more brain networks; and displaying a visualization of the determined impact of injury within the one or more brain networks or regions.
12. A computerized system for evaluating an impact of injury to brain networks or regions, the system comprising:










at least one computer processor; and
at least one computer-readable medium encoded with a plurality of instructions that, when executed by the at least one computer processor, perform a method of evaluating an impact of injury to one or more brain networks or regions, the method comprising:
receiving magnetic resonance imaging (MRI) data of a brain of an individual, wherein the MRI data includes a first volumetric dataset recorded using first imaging parameters and a second volumetric dataset recorded using second imaging parameters;
combining, on a voxel-by-voxel basis, first MRI data based on the first volumetric dataset and second MRI data based on the second volumetric dataset to produce a volumetric injury map;
performing a structural-functional analysis of one or more brain networks or regions by refining the volumetric injury map using a volumetric eloquence map that specifies eloquent brain tissue within the one or more brain networks or regions to determine an impact of injury within the one or more brain networks; and displaying a visualization of the determined impact of injury within the one or more brain networks or regions (See for example, claim 12 at Col. 16 lines 21-48)


	Claim 7					Murray et al.
7. The computerized system of claim 1, wherein the method further comprises:
normalizing at least some of the first MRI data to produce normalized first MRI data; and
normalizing at least some of the second MRI data to produce normalized second MM data,
wherein combining the first MRI data and the second MRI data is performed using the normalized first MRI data and the normalized second MRI data.


… normalizing first MRI data based on the first volumetric dataset to produce normalized first MRI data;
normalizing second MRI data based on the second volumetric dataset to produce normalized second MRI data,
combining, on a voxel-by-voxel basis, the normalized first MRI data and the normalized second MRI data to produce a volumetric injury map (See for example, claim 1 at Col. 14 line 63 through Col. 15 line 3)


	Claim 8					Murray et al.
8. The computerized system of claim 7, wherein normalizing the first MRI data and normalizing the second MRI data comprises using one or more of internal normalization, regional internal normalization and swapped regional internal normalization.

… wherein normalizing the first MRI data and normalizing the second MRI data comprises using one or more of internal normalization, regional internal normalization and swapped regional internal normalization (i.e., claim 1 at Col. 15 lines 14-17).


	Claim 9					Murray et al.
9. The computerized system of claim 7, wherein the method further comprises: thresholding the normalized first MRI data to produce thresholded normalized first MRI data; and thresholding the normalized second MRI data to produce thresholded normalized second MRI data, wherein combining the normalized first MRI data and the second normalized MRI data is performed using the thresholded normalized first MRI data and the thresholded normalized second MRI data.
2. The computerized system of claim 1, wherein the method further comprises: thresholding the normalized first MRI data to produce thresholded normalized first MRI data; and thresholding the normalized second MRI data to produce thresholded normalized second MRI data, wherein combining the normalized first MRI data and the normalized second MRI data is performed using the thresholded normalized first MRI data and the thresholded normalized second MRI data (i.e., claim 2 at Col. 15 lines 18-27).


	Claim 10					Murray et al.
10. The computerized system of claim 9, wherein thresholding the normalized first MRI data comprises including in the thresholded normalized first MRI data only values that fall within two standard deviations from a mean value of the normalized first MRI data.
3. The computerized system of claim 2, wherein thresholding the normalized first MRI data comprises including in the thresholded normalized first MRI data only values that fall within two standard deviations from a mean value of the normalized first MRI data (i.e., claim 3 at Col. 15 lines 28-32).


	Claim 11					Murray et al.
11. The computerized system of claim 9, wherein the method further comprises: selecting a threshold value based, at least in part, on a type of MRI scan used to collect the first volumetric dataset and/or a neurological disease of the individual, and wherein thresholding the normalized first MRI data comprises applying the selected threshold value to the normalized first MRI data to produce the thresholded normalized first MRI data.
4. The computerized system of claim 2, wherein the method further comprises: selecting a threshold value based, at least in part, on a type of MRI scan used to collect the first volumetric dataset and/or a neurological disease of the individual, and wherein thresholding the normalized first MRI data comprises applying the selected threshold value to the normalized first MRI data to produce the thresholded normalized first MRI data (i.e., claim 4 at Col. 33-41).


	Claim 12					Murray et al.
12. The computerized system of claim 1, wherein combining on a voxel-by-voxel basis, the first MRI data and the second MRI data to produce a volumetric injury map comprises:
generating, for each voxel, a weighted combination of the first MRI data and the second MRI data.
5. The computerized system of claim 1, wherein combining on a voxel-by-voxel basis, the normalized first MRI data and the normalized second MRI data to produce a volumetric injury map comprises:
generating, for each voxel, a weighted combination of the normalized first MRI data and the normalized second MRI data (i.e., claim 5 at Col. 15 lines 42-45).


	Claim 13					Murray et al.
13. The computerized system of claim 12, wherein the method further comprises: selecting a first weighting factor based on a type of MRI scan used to collect the first volumetric dataset; and selecting a second weighting factor based on a type of MRI scan used to collect the second volumetric dataset, wherein generating a weighted combination of the first MRI data and the second MRI data comprises combining the first MRI data weighted by the first weighting factor and the second MRI data weighted by the second weighting factor.
6. The computerized system of claim 5, wherein the method further comprises: selecting a first weighting factor based on a type of MRI scan used to collect the first volumetric dataset; selecting a second weighting factor based on a type of MRI scan used to collect the second volumetric dataset, and wherein generating a weighted combination of the normalized first MRI data and the normalized second MRI data comprises combining the normalized first MRI data weighted by the first weighting factor and the normalized second MRI data weighted by the second weighting factor (i.e., claim 6 at Col. 15 lines 49-61).


	Claim 14					Murray et al.
14. The computerized system of claim 13, wherein the first weighting factor and/or the second weighting factor are further selected based on a neurological disease of the individual.
7. The computerized system of claim 6, wherein the first weighting factor and/or the second weighting factor are further selected based on a neurological disease of the individual (i.e., claim 7 at Col. 15 lines 62-65).


	

Claim 15					Murray et al.
15. The computerized system of claim 12, wherein generating a weighted combination of the first MRI data and the second MRI data for each voxel is based, at least in part, on a value of one or more other voxels in the first MRI data and/or the second MRI data.
8. The computerized system of claim 5, wherein generating a weighted combination of the normalized first MRI data and the normalized second MRI data for each voxel is based, at least in part, on a value of one or more other voxels in the normalized first MRI data and/or the normalized second MRI data (i.e., claim 8 at Col. 15 line 66 through Col. 16 line 4)


	Claim 16					Murray et al.
16. The computerized system of claim 15, wherein the one or more other voxels include at least one voxel that neighbors the voxel for which the weighted combination is being generated.
9. The computerized system of claim 8, wherein the one or more other voxels include at least one voxel that neighbors the voxel for which the weighted combination is being generated (i.e., claim 9 at Col. 16 lines 5-9).


	Claim 17					Murray et al.
17. The computerized system of claim 12, wherein generating a weighted combination of the first MRI data and the second MRI data for each voxel is based, at least in part, on a tissue type associated with the voxel.
10. The computerized system of claim 5, wherein generating a weighted combination of the normalized first MRI data and the normalized second MRI data for each voxel is based, at least in part, on a tissue type associated with the voxel (i.e., claim 10 at Col. 16 lines 10-14).


	Claim 18					Murray et al.
18. The computerized system of claim 17, wherein the method further comprises: applying a first weighting factor when the tissue type associated with the voxel is white matter; and applying a second weighting factor when the tissue type associated with the voxel is grey matter.
11. The computerized system of claim 10, wherein the method further comprises: applying a first weighting factor when the tissue type associated with the voxel is white matter; and applying a second weighting factor when the tissue type associated with the voxel is grey matter (i.e., claim 11 at Col. 16 lines 15-20).


Claim 19					Murray et al.
19. The computerized system of claim 1,
wherein performing a structural-functional analysis of one or more brain networks or regions by refining the volumetric injury map using a volumetric eloquence map comprises: combining, on a voxel-by-voxel basis, the volumetric injury map and the volumetric eloquence map to produce an injury mask.

… wherein performing a structural-functional analysis of one or more brain networks or regions by refining the volumetric injury map using a volumetric eloquence map comprises: combining, on a voxel-by-voxel basis, the volumetric injury map and the volumetric eloquence map to produce an injury mask (i.e., claim 12 at Col. 16 lines 49-55).


	Claim 20					Murray et al.
20. The computerized system of claim 19, wherein combining, on a voxel-by-voxel basis, the first MRI data and the second MRI data to produce a volumetric injury map and combining, on a voxel-by-voxel basis, the volumetric injury map and the volumetric eloquence map are merged into a single step.
13. The computerized system of claim 12, wherein combining, on a voxel-by-voxel basis, the first MRI data and the second MRI data to produce a volumetric injury map and combining, on a voxel-by-voxel basis, the volumetric injury map and the volumetric eloquence map are merged into a single step (i.e., claim 13 at Col. 16 lines 56-61).


	Claim 21					Murray et al.
21. The computerized system of claim 19, wherein performing a structural-functional analysis of one or more brain networks or regions further comprises: comparing the injury mask to a library of masks; and determining the impact of the injury based on the comparison of the injury mask to the library of masks.
14. The computerized system of claim 12, wherein performing a structural-functional analysis of one or more brain networks or regions further comprises: comparing the injury mask to a library of masks; and determining the impact of the injury based on the comparison of the injury mask to the library of masks (i.e., claim 14 at Col. 16 lines 62-67).


Claim 22					Murray et al.
22. The computerized system of claim 21, wherein each mask in the library of masks indicates grey matter nodes and white matter tracts for a structural-functional unit in the brain, and determining the impact of the injury based on the comparison of the injury mask to the library of masks is further based on a spatial overlap between voxels in the injury mask and a structural-functional unit for a particular mask in the library of masks.
15. The computerized system of claim 14, wherein each mask in the library of masks indicates grey matter nodes and white matter tracts for a structural-functional unit in the brain, and determining the impact of the injury based on the comparison of the injury mask to the library of masks is further based on a spatial overlap between voxels in the injury mask and a structural-functional unit for a particular mask in the library of masks (i.e., claim 15 at Col. 17 lines 1-9).


Claims 2-6, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,423,543 to Murray et al. in view of Benson (U.S. Pat. No. 11,324,413).  The disclosure of Murray et al. have been discussed above.
As to claim 2, Murray et al. does not explicitly claim processing the first volumetric dataset to extract a first volumetric brain map for a first feature, and wherein combining the first MRI data and the second MRI data is performed using the first volumetric brain map for the first feature.
Benson teaches processing the first volumetric dataset to extract a first volumetric brain map for a first feature (i.e., “thresholded DTI FA statistical map”, Col. 7 lines 59-67), and wherein combining the first MRI data and the second MRI data is performed using the first volumetric brain map for the first feature (i.e., “a thresholded DTI FA statistical map will be overlaid or fused with a FLAIR or SWI image to show the spatial relationship between different lesion types”, Col. 7 lines 59-67).
Murray et al. and Benson are combinable because they are from the field of digital image processing for brain scans.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Murray et al. by incorporating the processing the first volumetric dataset to extract a first volumetric brain map for a first feature, and wherein combining the first MRI data and the second MRI data is performed using the first volumetric brain map for the first feature.
The suggestion/motivation for doing so would have been to show spatial relationship between different lesion types.
Therefore, it would have been obvious to combine Benson with Murray et al. to obtain the invention as specified in claim 2.

As to claim 3, Murray et al. does not explicitly claim processing the first MRI data to extract a second volumetric brain map for a second feature, and wherein combining the first MRI data and the second MRI data is further performed using the second volumetric brain map for the second feature.
Benson teaches processing the first MRI data to extract a second volumetric brain map for a second feature, and wherein combining the first MRI data and the second MRI data is further performed using the second volumetric brain map for the second feature (i.e., “Creation of a noise mask (FIG. 12): A low pass filter is applied to the native SWI image and then a lower signal threshold (e.g., using MRIcro: “ROI options”) is applied to remove sulci, some vessels, external brain contour differences between patient and template, and low signal artifacts in the upper and lower slices. 7. Co-register (“coregistration” function in SPM8) the patient's T1 image with the native SWI image”, Col. 8 lines 48-63).
Therefore, in view of Benson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murray et al. by incorporating the processing the first MRI data to extract a second volumetric brain map for a second feature, and wherein combining the first MRI data and the second MRI data is further performed using the second volumetric brain map for the second feature, in order to detect and quantify small venous and subarachnoid hemorrhaged in the white matter.

As to claim 5, Murray et al. does not explicitly claim transforming each of the first MRI data and the second MRI data into a common volumetric coordinate space, and wherein combining the first MRI data and the second MRI data is performed using the transformed first MRI data and the transformed second MRI data.
Benson teaches transforming each of the first MRI data and the second MRI data into a common volumetric coordinate space, and wherein combining the first MRI data and the second MRI data is performed using the transformed first MRI data and the transformed second MRI data (i.e., “One aspect of the disclosure uses registration programs from SPM8 or FSL to put the different image types into the same spatial reference frame, using lab-made templates for each image type. The optional final step uses for example the program MRIcro (www.mccauslandcenter.sc.edu/mricro) to produce 3-D renderings of pairs of image types”, Col. 7 lines 41-67).
Therefore, in view of Benson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murray et al. by incorporating the transforming each of the first MRI data and the second MRI data into a common volumetric coordinate space, and wherein combining the first MRI data and the second MRI data is performed using the transformed first MRI data and the transformed second MRI data, in order to show spatial relationship between different lesion types.

As to claim 6, Murray et al. does not explicitly claim applying a mask to the first MRI data and the second MRI, wherein the mask limits each of the first and second MRI data to voxels corresponding to a particular tissue type or anatomical region, and wherein combining the first MRI data and the second MRI data is performed using the first MRI data and the second MRI data after the mask is applied.
Benson teaches applying a mask to the first MRI data and the second MRI, wherein the mask limits each of the first and second MRI data to voxels corresponding to a particular tissue type or anatomical region (i.e., “Creation of white matter mask and CSF mask (FIG. 14): A white matter probability image obtained in Step 7 is intensity thresholded to form a white matter mask and a CSF mask is created analogously using the CSF probability image obtained in Step 8”, Col. 8 line 66 through Col. 9 line 3), and wherein combining the first MRI data and the second MRI data is performed using the first MRI data and the second MRI data after the mask is applied (See for example, Col. 9 lines 4-26).
Therefore, in view of Benson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murray et al. by incorporating the applying a mask to the first MRI data and the second MRI, wherein the mask limits each of the first and second MRI data to voxels corresponding to a particular tissue type or anatomical region, and wherein combining the first MRI data and the second MRI data is performed using the first MRI data and the second MRI data after the mask is applied, in order to reveal a number of pathological consequences of head trauma.

As to claim 23, Murray et al. does not explicitly claim performing a structural-functional analysis of one or more brain networks or regions to determine an impact of injury within the one or more brain networks or regions comprises determining a location of voxels within the one or more brain networks or regions impacted by the injury.
Benson teaches performing a structural-functional analysis of one or more brain networks or regions to determine an impact of injury within the one or more brain networks or regions comprises determining a location of voxels within the one or more brain networks or regions impacted by the injury (i.e., “SWI reveals markers of hemorrhage, including contusion, subarachnoid, subdural, parenchymal and venous microhemorrhage and areas of increased deoxyhemoglobin. FLAIR/T2 will reveal on visual inspection a subset of axonal injuries which result in edema or glial scarring. DTI will reveal white matter axonal injury at many stages and is more sensitive than FLAIR/T2 but requires post-processing to identify”, Col. 9 lines 27-40).
Therefore, in view of Benson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murray et al. by incorporating the performing a structural-functional analysis of one or more brain networks or regions to determine an impact of injury within the one or more brain networks or regions comprises determining a location of voxels within the one or more brain networks or regions impacted by the injury, in order to reveal a number of pathological consequences of head trauma.

As to claim 24, Murray et al. does not explicitly disclose wherein performing a structural-functional analysis of one or more brain networks or regions to determine an impact of injury within the one or more brain networks or regions comprises determining a volume of the one or more brain networks or regions impacted by the injury.
Benson teaches performing a structural-functional analysis of one or more brain networks or regions to determine an impact of injury within the one or more brain networks or regions comprises determining a volume of the one or more brain networks or regions impacted by the injury (i.e., “14. Volume measurement-Create a binary mask of total hemorrhagic lesion volume using “ROI options” in MRIcro using “apply intensity filter to volume” option with z<−1 and then saving the ROI. Read out volume by multiplying number of voxels obtained from “histogram” tool in MRIcro by the volume of a single voxel”, Col. 9 lines 21-40).
Therefore, in view of Benson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murray et al. by incorporating the performing a structural-functional analysis of one or more brain networks or regions to determine an impact of injury within the one or more brain networks or regions comprises determining a volume of the one or more brain networks or regions impacted by the injury, in order to reveal a number of pathological consequences of head trauma.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,423,543 to Murray et al. in view of Tseng et al. (U.S. Pub. No. 2015/0324994).  The disclosure of Murray et al. have been discussed above.
As to claim 25, Murray et al. does not explicitly claim estimating recoverability from the injury based, at least in part, on the structural-functional analysis and/or a tissue type.
Tseng et a. teaches estimating recoverability from the injury based, at least in part, on the structural-functional analysis and/or a tissue type (i.e., “The comparing of connection matrix between each two regions of interest (ROIs) in the whole brain is beneficial to estimate the possibility of lesions, such as Alzheimer’s disease, or to estimate the recovery of brain situation of a patient”, Paragraph [0025]).
Murray et al. and Tseng et al. are combinable because they are from the field of digital image processing for brain scans.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Murray et al. by incorporating the estimating of recoverability from the injury based, at least in part, on the structural-functional analysis and/or a tissue type.
The suggestion/motivation for doing so would have been to automatically calculate the linking strength of brain fiber tracts.
Therefore, it would have been obvious to combine Tseng et al. with Murray et al. to obtain the invention as specified in claim 25.

Allowable Subject Matter
Claims 4 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664